Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10, 12-15 and 17-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Ripa et al (2014/0140497) in view of Beaver (2020/0110732).
Consider claim 1, Ripa et al teach a real-time speech analytics (RTSA) system (abstract), comprising: a rules module configured to maintain a plurality of rules pertaining to a call (par. 0077; profiles module; 0089; profile defined to any specification criteria (i.e., rules)) between a user computing device and an agent computing device (par. 0033; 0035); a detection module configured to listen to the call according to the plurality of rules and to detect that one of the plurality of rules is triggered as a match or as an event (par, 0040; detection servers; par. 0081; 
Ripa et al suggest of monitoring and analyzing conversation between agent computing device and customer devices. Ripa et al did not explicitly suggest wherein the agent computing device has virtual agent voice capability. Beaver teaches a system and method for building knowledge base from voice, email, chat and social interactions. Interactions between customer device and agent computing device that has at least one of human voice capability or virtual agent voice capability (abstract; par. 0059). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to substitute agent computing device with commonly utilized virtual agent computing device in the call center and the result would have been predictable and resulted in monitoring and analyzing conversations between virtual agents and customers thereby improve call processing in the call center as well as enhancing customer experiences.    
Consider claim 4, Ripa et al teach wherein the rules module, the detection module, the analysis module, and the action and alerts module are comprised within a computing device (par. 0038).
Consider claim 5, Ripa et al teach wherein the plurality of rules dictate the call to be analyzed and how the call is analyzed (par. 0078; 0098).
Consider claim 6, Ripa et al teach wherein the plurality of rules define a plurality of keywords to detect and sentiment to detect (par. 0056; 0057; 0089).
at least one of receive, determine, or set the plurality of rules (par. 0085).
Consider claim 8, Ripa et al teach wherein the at least one of the action or the alert to perform comprises at least one of alerting an agent to a condition, alerting the agent computing device to the condition, sending an instruction to an output device, or sending an indicator to a desktop and process analytics (DPA) engine (par. 0091-0092).
Consider claim 9, Ripa et al teach wherein the at least one of the action or the alert to perform comprises at least one of providing a knowledge base article or link, alerting a credit check disclosure, alerting a credit check disclosure, alerting a potentially fraudulent transaction, marking a call for follow-up, or alerting to customer churn (par. 0141; alert with instructions).
Consider claim 10, Ripa et al teach a system comprising: an agent computing device configured to receive a call from a user computing device (par. 0035-0036); and a computing device comprising: a real-time speech analytics (RTSA) engine configured to monitor and analyze the call in real-time to detect at least one of predetermined words, predetermined phrases, and sentiment (par. 0004), and to guide an interaction during the call using one or more automated interventions (par. 0092).
Ripa et al suggest of monitoring and analyzing conversation between agent computing device and customer devices. Ripa et al did not explicitly suggest wherein the agent computing device has virtual agent voice capability. Beaver teaches a system and method for building knowledge base from voice, email, chat and social interactions. Interactions between customer device and agent computing device that has at least one of human voice capability or virtual agent voice capability (abstract; par. 0059). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to substitute agent computing device with 
Consider claim 12, Ripa et al teach further comprising an output device configured to output at least one of an action or an alert generated by the RTSA engine (par. 0091-0092).
Consider claim 13, Ripa et al teach wherein the RTSA engine comprises: a rules module configured to at least one of receive, determine, set, or maintain a plurality of rules pertaining to the call (par. 0077; profiles module; 0089; profile defined to any specification criteria (i.e., rules)); a detection module configured to listen to the call according to the plurality of rules and to detect that one of the plurality of rules is triggered as a match or as an event (par, 0040; detection servers; par. 0081; trigger key and value); an analysis module configured to analyze the match or the event and determine at least one of an action or an alert to perform (par. 0041; analysis engines); and an action and alerts module configured to receive an instruction from the analysis module pertaining to the at least one of the action or the alert to perform (par. 0055-0057; 0097), and configured to perform the at least one of the action or the alert (0056-0057; 0098; alert/action).
Consider claim 14, Ripa et al teach wherein the at least one of an action or an alert to perform comprises at least one of alerting an agent to a condition, alerting the agent computing device to the condition, sending an instruction to an output device, sending an indicator to a desktop and process analytics (DPA) engine, providing a knowledge base article or link, alerting a credit check disclosure, alerting a potentially fraudulent transaction, marking a call for follow-up, or alerting to customer churn (par. 0141; alert with instructions).

Consider claim 17, Ripa et al teach a method comprising: maintaining, at a detection module, a plurality of real-time speech conditions, rules, and triggers (par, 0040; detection servers; par. 0081; trigger key and value ; par. 0077; profiles module; 0089; profile defined to any specification criteria (i.e., rules)); maintaining, at an analysis module, a plurality of real-time actions and alerts to take (par. 0041; 0097; analysis engines); receiving a call at an agent computing device (par. 0035-0036); detecting in the call one of the plurality of real-time speech conditions, rules, and triggers (par. 0041; analysis engines); and initiating one or more of the plurality of real-time actions and alerts based on the detected one of the plurality of real-time speech conditions, rules, and triggers (par. 0055-0057; 0097-0098).
Consider claim 18, Ripa et al teach further comprising maintaining a plurality of recording rules pertaining to a call at a rules module, and implementing the plurality of recording rules on the call (par. 0077; profiles module; 0089; profile defined to any specification criteria (i.e., rules)).
Consider claim 19, Ripa et al teach wherein the plurality of real-time speech conditions, rules, and triggers comprises at least one of predetermined words, predetermined phrases, and sentiment, to detect during the call (par. 0056; 0057; 0089).
Consider claim 20, Ripa et al teach wherein the plurality of real-time actions and alerts comprises at least one of alerting an agent to a condition, alerting the agent computing device to the condition, sending an instruction to an output device, sending an indicator to a desktop and process analytics (DPA) engine; providing a knowledge base article or link, alerting a credit .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ripa et al (2014/0140497) in view of Beaver (2020/0110732) and further in view of Bao et al (2014/0359739).
Consider claim 11, Ripa et al teach further comprising: a call recording engine configured to capture the interaction between a user and an agent during the call (par. 0038); a speech analytics (SA) engine configured to analyze and categorize the call (par. 0041; 0055; 0057); and a desktop and process analytics (DPA) engine configured to incorporate desktop events at the agent computing device during the call (par. 0091-0092). Ripa et al suggest of identify the customer as well as authenticate the agent (par. 0037). Ripa et al did not explicitly suggest of a real-time biometrics engine configured to authenticate the user. Bao et al teach method for biometric authentication for the user in order to verify user and enhance authentication (0002; 0004-0007). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to substitute the concept of Bao et al into Ripa et al for the purpose mentioned above.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
January 27, 2021